DETAILED ACTION
This action is responsive to Applicant’s Amendments/Remarks filed 5/17/2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-20 are pending.
Claims 1, 4, 8, and 14 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765) in view of Ota (JP-2004-296553, using the attached machine translation).
Regarding claim 1, Park teaches a system (Col. 4, Line 36 and Fig. 2, wafer edge apparatus #100), comprising: 
an electrode (C4, L39 and Fig. 2, upper electrode #170), wherein the electrode includes a showerhead (Fig. 2, insulator #180 and plate #150 forming a gas supply device from gas reservoirs #214/#224) having a first stem portion and a head portion (see annotated Fig. 2 below); and

    PNG
    media_image1.png
    551
    561
    media_image1.png
    Greyscale

a plurality of dielectric layers (C6, L10 and Figs. 3-4, rings #162, #164, #166, #168 of shielding members #160; C7, L54: shielding members can include ceramic, quartz, and the like- where quartz/silica is a well-known dielectric material) that are vertically stacked between the electrode and a first surface of a conducting structure (C5, L48-52 and Figs. 2-4, upper surface of lower electrode #130; can draw a vertically/diagonally extending line from the electrode #170, 
wherein the plurality of dielectric layers defines: a first gap between the electrode and one of the plurality of dielectric layers (see Fig. 3, gap between #168 and #170), a second gap between adjacent ones of the plurality of dielectric layers (see Fig. 3, while rings #162, #164, #166, and #168 are shown directly adjacent, Fig. 4 shows that individual rings can be raised/lowered so as to form gaps between each of the rings, as desired), and a third gap between a last one of the plurality of dielectric layers and the first surface (see Figs. 3-4, gap between ring #168 and top surface of lower electrode #130, as set forth above).
 Application No. 16/267,932Page 2 of 7DocuSlgn Envelope ID: 1081 2B74-DF2S-401 2-A99D-A44C71 2SEFD
To clarify the record, the Examiner interprets the preamble portion “for reducing parasitic plasma in a semiconductor process” as an intended use of the “system”. The courts have held that a preamble that recites an intended use of the apparatus is of no significance to claim construction. See MPEP 2111.02(II) and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 

Further, the limitation “wherein the first surface and the electrode have different electrical potentials” is interpreted as an intended use of the apparatus, since the electrical potentials of the first surface and the electrode will depend on the operational state of the device. As such, the limitation above is given patentable weight to the extent that the prior art is capable of performing the intended use. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The first surface and the electrode (i.e., the upper and lower electrodes as shown in Fig. 2) are capable of having different potentials, especially since the upper electrode appears to be directly grounded via ground line #172 and the lower electrode is powered (C9, L12-15).

Additionally, the limitation “wherein a number of the plurality of dielectric layers and sizes of the first gap, the second gap, and the third gap are configured to prevent parasitic plasma between the first surface and the electrode during the semiconductor process” is also construed as an intended use is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
	While the Park apparatus teaches a number of the plurality of dielectric layers and first, second, and third gaps between the first surface and the electrode, Park does not explicitly teach wherein said elements are configured to prevent parasitic plasma. Examiner notes the Specification of the instant application states that “the gap g that is configured to prevent parasitic plasma between the first surface and the electrode”, where Merriam-Webster dictionary defines the word “configure” to mean “to set up for operation especially in a particular way”.

	However, Ota teaches wherein a semiconductor manufacturing apparatus member is separated by a gap of at least 0.01 mm to 1 mm from adjacent members (Ota –pg. 6, lines 21-27).
	Park and Ota both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the gap of the dielectric members, as taught by Park, to the size as taught by Ota in order to suppress the occurrence of arcing between adjacent members that may damage a wafer, electrodes, or disrupt the adsorption force of an electrostatic chuck (Ota – pg. 2, par. 2, lines 3-10) while still protecting against corrosive gas and plasma shock (Ota – pg. 6, par. 2, lines 4-9).
	As such, Park modified by Ota would teach dielectric spacings within the range the instant applicant teaches would be acceptable for preventing parasitic plasma formation, thus meeting the limitations of the claim.

Regarding claim 3, Park teaches barriers arranged between radially outer ends of the plurality of dielectric layers to prevent incursion of deposition precursor species between the plurality of dielectric layers (see annotated Fig. 3 below).

    PNG
    media_image2.png
    361
    393
    media_image2.png
    Greyscale

To clarify the record, the claim limitations “to prevent incursion of deposition precursor species between the plurality of dielectric layers” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Park apparatus would be capable of performing the intended use since the rings, with the gaps as taught by Ota, face downward, deposition species would be prevented from incursion between the rings in the downward and sideways directions, which Park teaches is the primary function of said rings (Park – Abstract).

Regarding claim 4, Park teaches wherein relative diameters of each of the plurality of dielectric layers to one another decrease as a distance between a respective 

Regarding claim 5, Park teaches wherein each of the plurality of dielectric layers (see Park Figs. 3-4, #162, #164, #166, and #168) comprises a radially inner portion having a first thickness in an axial direction and a protruding portion that extends radially outwardly and has a second thickness in the axial direction (see as follows). 
The Examiner notes the word “portion” is extremely broad, as it can be met by any arbitrary sub-division of the component itself (each dielectric layer). Further, “an axial direction” is also extremely broad, as there are an infinite number of “axial directions”. As such, each dielectric layer (rings as taught by Park) can comprise an arbitrarily selected portion in a radially inner region, and an arbitrarily selected protrusion-shaped portion in an axial direction.

Regarding claim 6, Park teaches wherein a difference between the first thickness and the second thickness is equal to the second gap (see as follows).
As set forth in claim 5, the radially inner portion and protruding portion can be any arbitrary sub-division of each of the dielectric layers (rings, as taught by Park). The Examiner notes that Park teaches the width of each ring (thickness) may be about 5 mm (Park, C7, L55-57), and Ota teaches the spacings between the rings should be about 0.1-1.0 mm (Ota –pg. 6, lines 21-27). As such, there are any number of ways to 

Regarding claim 7, the entire claim is construed as an intended use of the system and is given weight to the extent that the prior art is capable of performing the intended use. Park teaches wherein the apparatus is capable of being used for a PECVD process (C1, L36-39 and C9, L13: plasma).

Regarding claim 8, Park teaches a pedestal including a pedestal platen (C4, L37 and Fig. 2, chuck #120 supported by insulator #140) that supports a substrate (Fig. 2, supporting wafer W), wherein the pedestal platen is made of a non-conducting material (C5, L40: lower insulator #140 can include ceramic and quartz; and is labeled as an insulator, which is non-conducting).

Regarding claim 9, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The apparatus as taught by Park would be capable of having the conducting structure (lower electrode #130) connected to RF ground (the Examiner notes the claim does not require a direct electrical connection to RF ground as a positively recited feature) and the electrode (upper electrode #170) connected to an RF bias (the Examiner notes the claim does not require a direct electrical connection as a positively recited feature).

Regarding claim 13, Park teaches wherein the conducting structure (Figs. 2-4, lower electrode #130) comprises: a second stem portion arranged around the first stem portion (as before, the word “around” is defined in Merriam-Webster dictionary as “on various sides”, “in any direction”, and “in or near one’s present place”, thus the second stem portion is arranged “around” the first stem portion, as previously set forth and reproduced below) and the P dielectric portions (as set forth in claim 1: Figs. 2-4, shielding member rings #166 and #168); and a disk portion that projects radially outwardly (as below, horizontal direction is the radial direction) from the second stem portion (see below, disk portion has additional volume extending in the radial direction as compared to the second stem portion).


    PNG
    media_image3.png
    399
    409
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    551
    561
    media_image1.png
    Greyscale

As before, the Examiner notes the word “portion” is extremely broad, as it can be met by any arbitrary sub-division of the component itself (the conducting structure).

Regarding claim 14, Park teaches a showerhead system (Fig. 2, insulator #180 and plate #150 forming a gas supply device from gas reservoirs #214/#224, further 

To clarify the record, the Examiner interprets the preamble portion “for a semiconductor process” as an intended use of the “system”. The courts have held that a preamble that recites an intended use of the apparatus is of no significance to claim construction. See MPEP 2111.02(II) and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Park teaches wherein the apparatus is capable of being used for a PECVD process (C1, L36-39 and C9, L13: plasma).

Further, the limitation “having a different electrical potential than the showerhead” is interpreted as an intended use of the apparatus, since the electrical potentials of the first surface and the showerhead will depend heavily on the operational state of the device. As such, the limitation above is given patentable weight to the extent that the 
The first surface and the electrode (i.e., the upper and lower electrodes as shown in Fig. 2) are capable of having different potentials, especially since the upper electrode appears to be directly grounded via ground line #172 and the lower electrode is powered (C9, L12-15).

Additionally, the limitation “wherein a number of the plurality of spaced dielectric layers and spacing between the plurality of spaced dielectric layers are configured to prevent parasitic plasma between the first surface and the showerhead during the semiconductor process” is also construed as an intended use is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
While the Park apparatus teaches a number of the plurality of dielectric layers and first, second, and third gaps between the first surface and the electrode, Park does not explicitly teach wherein said elements are configured to prevent parasitic plasma. Examiner notes the Specification of the instant application states that “the gap g that is less than or equal to 3 mm tends to prevent plasma formation” (Par. [0036]). Since Park does not teach wherein the first gap, the second gap, and the third gap are less than or equal to 3 mm, Park does not appear to teach wherein the dielectric layers with gaps are “configured to prevent parasitic plasma between the first surface and the 

	However, Ota teaches wherein a semiconductor manufacturing apparatus member is separated by a gap of at least 0.01 mm to 1 mm from adjacent members (Ota –pg. 6, lines 21-27).
	Park and Ota both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the gap of the dielectric members, as taught by Park, to the size as taught by Ota in order to suppress the occurrence of arcing between adjacent members that may damage a wafer, electrodes, or disrupt the adsorption force of an electrostatic chuck (Ota – pg. 2, par. 2, lines 3-10) while still protecting against corrosive gas and plasma shock (Ota – pg. 6, par. 2, lines 4-9).
	As such, Park modified by Ota would teach dielectric spacings within the range the instant applicant teaches would be acceptable for preventing parasitic plasma formation, thus meeting the limitations of the claim.

Regarding claim 15, Park teaches wherein the first surface comprises a surface of a processing chamber (see Fig. 2, as lower electrode #130 and its top surface are located inside the processing chamber, they are necessarily “a surface of the processing chamber”).

Regarding claim 16, Park teaches wherein the showerhead comprises a first stem portion and a head portion (see annotated Fig. 2 below).

    PNG
    media_image1.png
    551
    561
    media_image1.png
    Greyscale


Regarding claim 17, Park teaches wherein the plurality of spaced dielectric layers comprises M dielectric layers that are arranged adjacent to the head portion (see Figs. 2-4, shielding member rings #162 and #164 are arranged adjacent to the head portion and around the first stem portion, as in the annotated Fig. 2 reproduced below; as before, the word “around” is defined in Merriam-Webster dictionary as “on various sides”, “in any direction”, and “in or near one’s present place”) and P dielectric layers that surround the first stem portion (see Figs. 2-4, shielding member rings #166 and #168 are arranged “around” the first stem portion, as below, and surround it partially in a lower, adjacent area. The claim is not limited to a directly radially surrounding relationship).

    PNG
    media_image1.png
    551
    561
    media_image1.png
    Greyscale


Regarding claim 18, Park teaches barriers arranged between radially outer ends of the M dielectric layers to prevent incursion of deposition precursor species between the M dielectric layers (see annotated Fig. 3 below, barriers of rings #162 and #164).

    PNG
    media_image2.png
    361
    393
    media_image2.png
    Greyscale


To clarify the record, the claim limitations “to prevent incursion of deposition precursor species between the plurality of dielectric layers” are merely intended uses and are given weight to the extent that the prior art is capable of performing the 

Regarding claim 19, Park teaches wherein the first surface (Figs. 2-4, top surface of lower electrode #130) comprises: a second stem portion (see annotated representation of top surface of lower electrode #130, as below) surrounding the P dielectric layers (see annotated Fig. 3, at least partially surrounding in a lower, diagonal direction from rings #166 and #168) and the first stem portion of the showerhead (see annotated Fig. 2, at least partially surrounding in a lower, diagonal direction from the first stem portion); and Application No. 16/267,932Page 5 of 7DocuSlgn Envelope ID: 1081 2B74-DF2S-401 2-A99D-A44C71 2SEFDa disk portion (see annotated representation of #130 below) that projects radially outwardly (see below) from one end of the second stem portion (see below) and that is arranged adjacent to the M dielectric layers (see annotated Fig. 3 below, is in the nearby vicinity of rings #162 and #164).


    PNG
    media_image1.png
    551
    561
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    336
    554
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    322
    479
    media_image5.png
    Greyscale

As before, the Examiner notes the word “portion” is extremely broad, as it can be met by any arbitrary sub-division of the component itself (the first surface).

Regarding claim 20, Park teaches wherein the M dielectric layers provide a first gap between the showerhead (as above, Fig. 2, insulator #180 and plate #150 forming a gas supply device from gas reservoirs #214/#224) and the M dielectric layers (see Figs. 3-4, rings #162 and #164 form a gap between either #180 or #150), a second gap between adjacent ones of the M dielectric layers (see Fig. 3, while rings #162, #164 are shown directly adjacent, Fig. 4 shows that individual rings can be raised/lowered so as to form gaps between each of the rings, as desired), and a third gap between the M 

While the Park apparatus teaches a number of the plurality of dielectric layers and first-sixth gaps between the layers, Park does not explicitly teach wherein said elements are configured to prevent parasitic plasma. Examiner notes the Specification of the instant application states that “the gap g that is less than or equal to 3 mm tends to prevent plasma formation” (Par. [0036]). Since Park does not teach wherein the first gap, the second gap, and the third gap are less than or equal to 3 mm, Park does not appear to teach wherein the dielectric layers with gaps are “configured to prevent parasitic plasma between the first surface and the electrode”, where Merriam-Webster dictionary defines the word “configure” to mean “to set up for operation especially in a particular way”.
However, Ota teaches wherein a semiconductor manufacturing apparatus member is separated by a gap of at least 0.01 mm to 1 mm from adjacent members (Ota –pg. 6, lines 21-27).

As such, Park modified by Ota would teach dielectric spacings within the range the instant applicant teaches would be acceptable for preventing parasitic plasma formation, thus meeting the limitations of the claim (as it depends from claim 14).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765) and Ota (JP-2004-296553, using the attached machine translation), as applied to claims 1, 3-9, and 13-20 above, and further in view of Koizumi (US Patent 6,863,018), with the IEEE Recommended Practice for Powering and Grounding Sensitive Electronic Equipment “Std 1100-1992” (pg. 22, hereafter – “IEEE Report”) as a supporting reference.
The limitations of claims 1, 3-9, and 13-20 are set forth above.
Regarding claim 2, modified Park does not explicitly teach wherein the conducting structure is grounded, although Park does teach wherein the conducting structure is connected to a high-frequency output terminal (C5, L52: output terminal #132 and Fig. 2, shown as #232). The Examiner submits that such output terminals are a feature of RF generators common in the art, which are almost always grounded. Thus, 
Koizumi teaches wherein a substrate holder electrode is connected to an RF generator with an additional grounded output terminal (see Fig. 1A, RF power supply #11).
Modified Park and Koizumi both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the conducting structure as taught by Park to be connected to a grounded RF generator, since the IEEE Report teaches that proper grounding of electrical devices is essential to safe and satisfactory performance of a power system (IEEE Report pg. 22, section 3.3- as attached).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765) and Ota (JP-2004-296553, using the attached machine translation), as applied to claims 1, 3-9, and 13-20 above, and further in view of Wytman (US Patent 5,772,773).
The limitations of claims 1, 3-9, and 13-20 are set forth above.
Regarding claim 10, modified Park does not teach a collar that is connected to the first surface nor an adapter that is connected to the collar.
However, Wytman teaches a collar (Wytman – C4, L54 and Fig. 5, flange/plate #68 with gasket #72) that is connected a substrate support (Wytman – C4, L50 and Fig. 
Modified Park and Wytman both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support as taught by Park with the collar/adapter structure as taught by Wytman in order to replace the substrate pedestal without removing the entire lower assembly (Wytman – C4, L63-65: describes the rationale in relation to a lower lift assembly, where Park shows a largely undescribed lower assembly in Fig. 2, near cylinder #114, but would have the same advantageous result).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765), Ota (JP-2004-296553, using the attached machine translation), and Wytman (US Patent 5,772,773), as applied to claim 10 above, and further in view of Ishikawa (US Pub. 2002/0000198).
The limitations of claim 10 are set forth above.
Regarding claim 11, modified Park does not teach wherein the first surface, the collar and the adapter comprise aluminum.
However, Wytman teaches wherein the collar comprises aluminum (Wytman – C4, L59; collar interpreted as the flange/plate #68 and gasket #72, which comprises aluminum).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize aluminum in the collar construction as taught by 

Modified Park does not teach wherein the first surface or the adapter comprise aluminum.
However, Ishikawa teaches wherein a substrate support body comprises aluminum.
Modified Park and Ishikawa both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the first surface and adapter, as taught by modified Park, from aluminum since Ishikawa teaches that aluminum is a preferred material due to its high thermal conductivity and process compatibility with semiconductor wafers (Ishikawa – [0099]). Further, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765) and Ota (JP-2004-296553, using the attached machine translation), as applied to claims 1, 3-9, and 13-20 above, and further in view of Niori (US Patent 5,800,618).
The limitations of claims 1, 3-9, and 13-20 are set forth above.
Regarding claim 12, Park teaches wherein the pedestal platen comprises ceramic (Park – C5, L40 and Fig. 2, lower insulator #140; includes ceramic or quartz) and the conducting structure comprises a conducting disk (Park – C5, L48-53 and Fig. 2: lower electrode #130 formed in a ring shape, and appears substantially flat and disk-like), and each of the plurality of dielectric layers comprises a disk (Park – C6, L9-10 and Figs. 3-4, shielding members #160 include four rings, which appear substantially flat and disk-like).

Modified Park does not teach wherein the electrode comprises wire mesh.
However, Niori teaches wherein an electrode comprises wire mesh (Niori – C13, L5-15).
Modified Park and Niori both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the electrode of Park as a wire mesh, since Niori teaches mesh electrodes are more effective at dispersing stress on the electrode due to thermal expansion, which prevents damage to the substrate (Niori – C13, L5-15).

Response to Arguments
After consideration, the Examiner agrees an objection to the drawings for not specifically showing a feature of claim 9 is unnecessary. As such, the objection to the Drawings is withdrawn.

Applicant has amended claim 1 to alleviate a minor informality as raised in the previous Office Action. As such, the objection to claim 1 is withdrawn.

Applicant has amended claims 1, 4, 8, and 14 to alleviate issues of indefiniteness raised in the previous Office Action. As such, the rejections of the above claims (and claims dependent thereon) under 35 U.S.C. 112, second paragraph, are withdrawn.

Applicant states (Remarks, pg. 7) that “If the Examiner relies on a new ground of rejection or a new reference in rejecting the claims in the next Office Action, a Final Office Action would not be appropriate since the amendments do not change the scope of the claims.” Respectfully, the Examiner disagrees.
Principally, whether or not the amendments change the scope of the claims is centered around the phrase “are configured to”, amended from “are selected to” (claim 1, line 19). The Examiner notes that claim 1 was rejected in the previous Office Action as indefinite under 35 U.S.C 112, second paragraph, because the phrase “are selected to” rendered the scope of the claim indefinite. The Examiner then supplied a reasonable interpretation in the interest of compact and expedited prosecution, with the words “are selected to” simply removed from the claim. Applicant, in their most recent amendment, added the words “are configured to” instead of adopting the Examiner’s suggestion.
As such, it is the Examiner’s position that the phrase “are configured to” is different enough from the phrase “are selected to” so as to change the scope of the claims. In support of this, the Examiner cites MPEP 2143.03 "All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). Further, MPEP 
Most importantly, MPEP 2111.01 states that “under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning”. Merriam-Webster dictionary defines the word “select” as “chosen from a number or group by fitness or preference”, and “configure” as “to set up for operation especially in a particular way”. As such, there is sufficient difference in the ordinary and customary meaning of the phrases: “are configured to” versus “are selected to” such that Applicant’s amendment has changed the scope of the claims enough to necessitate a new ground of rejection and allow the current rejection to be made final.

Applicant argues (Remarks, pgs. 9-13) that the Park reference fails to teach various features of claims 1 and 14. Respectfully, the Examiner disagrees.
First, Applicant argues Park does not teach or suggest a plurality of dielectric layers defining a first gap, a second gap, and a third gap in the manner recited in claim 1. This is not persuasive, since Park teaches that rings #160 are separately formed and are not fixed together. Thus, even when all rings are in close contact, there must be at least some small volume (a “gap”) in between each ring since the exterior surfaces of the rings are not molecularly smooth, thus gaps must be present in between adjacent rings. For clarify, Merriam-Webster dictionary defines gap as “a separation in space”.

Applicant argues the Park reference fails to teach the limitation of amended claims 1 and 14 “wherein a number of the plurality of spaced dielectric layers and spacing between the plurality of spaced dielectric layers are configured to prevent parasitic plasma”. Examiner agrees, and has supplied the Ota reference in combination to teach spacings of the dielectric members as taught by Park that would be configured to prevent parasitic plasma.

The Examiner acknowledges Applicant’s wish to defer filing of a terminal disclaimer in regards to the double patenting rejection of claims 1 and 14 over U.S. Patent 9,388,494. However, after Applicant’s amendments, the double patenting rejections of claims 1 and 14 are no longer applicable, and have thus been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718